DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/19, 6/2/20, 7/16/20 and 2/5/21 have been considered by the examiner.
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/21.
Specification
The disclosure is objected to because of the following informalities: 
On page 4, first paragraph, last three lines, the recited surface properties lack proper units of measurement.  
On page 5, after “FIG. 3” the specification recites “prepared according to Comparative Example 3”.  However, the specification does not contain any disclosure regarding “Comparative Example 3”.
On page 13, under heading “Comparative Example 1”, the specification teaches “a lithium electrode was prepared in the same manner as in Example 1, except for being stored for 4 days in a dry room, the thickness of the oxide layer was increased to 
On page 15 the specification recites “a lifetime property of the lithium electrode was significantly higher in Example 1 having a reduced surface oxide layer thickness and increased surface roughness” (para. 5) and further recites “a battery lifetime property was enhanced when surface roughness or thickness of the surface oxide layer decreases” (para. 6).  These two citations appear to be contradictory.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  At least claim 1 recites “the surface oxide layer is a native layer” and then further recites “the surface oxide layer has surface properties defined by” Sa, Sz, Sp and Sdr.  However, the specification does not enable 2 mixture gas is distributed, and storing the result for a certain period of time”.  This section does not recite how the surface properties are controlled.  Furthermore, page 12 recites “surface roughness of the oxide layer may increase enough to produce side reactions with a liquid electrolyte using only a deposition process, however, in order to further increase surface roughness, a rolling and brushing method may also be used”.  This description does not enable one of skill in the art to make or use the claimed invention.  Specifically, the specification does not enable one of skill to make the lithium electrode having a native surface oxide layer with the claimed surface properties.  The specification does not appear to enable “controlling” of the surface properties.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Claim 7 recites the surface oxide layer comprises a first oxide layer, a second oxide layer and a third oxide layer wherein each of the first, the second and the third oxide layers have the claimed thickness values.  However, the specification does not enable one of skill to make or use the invention wherein the native layer has the recited surface oxide layer of claim 7.  Page 9 of the specification recites “the first oxide layer (121) to the third oxide layer (123) are layers arbitrarily divided”.  The specification further describes “the distance from the outermost surface to a spot where Li2O presents is defined as the first oxide layer (121)”.  However, as shown in Figure 1, a distance from the outermost surface of the surface oxide layer 120 to layer 121 encompasses second oxide layer 122 and third oxide layer 123.  Arbitrarily dividing the surface oxide layer 120 does not appear to enable one of skill to make the invention as recited by claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 defines Sz as a “maximum height roughness of surface”.  It is unclear what Applicant is intending to claim.  Again, a surface does not have a height or thickness.  The surface oxide “layer” has a height or roughness.  The recitation “which is a distance between a highest point and lowest point in a single surface” does not clearly claim the invention.  A distance between two points of a surface does not indicate a “maximum height roughness of surface”.  It indicates a distance between the two points of the surface.
Claim 1 defines Sp as a “roughness by the number of peaks”.  It is unclear how the number of peaks measures roughness. The recitation “which is a measure representing steepness of a peak” is indefinite.  A number of peaks in a surface does not measure steepness of the peaks, it indicates only the number of peaks.
Claim 1 defines Sdr as a “degree of interfacial increase”, which is indefinite.  Interfacial indicates two different faces or surfaces.  The claim does not clearly recite what encompasses “degree of interfacial increase”.  The recitation “an increased ratio of a developed area (surface area of measured shape) with respect to an area when looking at the measure area perpendicularly from the above” is indefinite.  It is unclear 
Claim 1 recites the limitation "the number" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "an arithmetic mean height of a surface", “maximum height roughness of a surface” and “a degree of an interfacial increase”.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 1 recites “a surface” multiple times.  There is insufficient antecedent basis for the multiple “a surface” limitations.  Furthermore, it is unclear what “an average surface” in line 12 encompasses.  See also “a single surface” in line 14 that lacks proper antecedent basis.
Claim 1 recites “roughness by the number of peaks” is a measure representing steepness of a peak”.  It is unclear how roughness of the number of peaks is represented by the steepness of a single peak.
Claim 1 recites the limitations “the measured area” and "the above" in the last two lines.  There is insufficient antecedent basis for these limitation in the claim.
Claim 5 recites the limitation "the opposite surface".  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes “one surface” relates to the current collector while “the opposite surface” relates to the lithium electrode.
To the extent the claims are understood in view of the numerous 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2005/0003277 A1.
Lee teaches a lithium secondary battery comprising a negative electrode having a negative electrode active material layer and a lithium ion conductive layer formed on the negative electrode active material layer.  The lithium ion conductive layer includes a compound represented by:  LixCOy wherein 1<x<3 and 2<y<4 (abstract).  The negative electrode for the lithium secondary battery having improved cycle-life characteristics [0003].  See also [0029].  The lithium ion conductive layer typically has a thickness of 20 to 300 angstroms (2-30 nm) [0032].  Example 1 teaches lithium sulfur battery having a negative electrode comprising a lithium active material layer of 20 m deposited on a current collector and a Li2CO3 layer deposited on the lithium active material layer [0051-0061].  Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2005/0003277 A1 in view of Wei et al., Metal-Sulfur Battery Cathodes Based on PAN-Sulfur Composite, J. Am. Chem. Soc. 2015, 137, 12143-12152.
See discussion of Lee above regarding the teaching of at least claims 1, 11 and 12.  Lee does not explicitly teach the positive electrode includes a mixture of sulfur and polyacrylonitrile.  Lee teaches a lithium sulfur battery wherein the positive electrode includes elemental sulfur, a sulfur-based compound or a mixture thereof [0017].  
Lee does not explicitly teach the positive electrode comprises a mixture of sulfur and polyacrylonitrile (S-PAN).  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Wei teaches SPAN composite materials eliminate polysulfide dissolution and shuttling between a lithium anode and a sulfur cathode (abstract).  One of skill would have been motivated to use the SPAN material of Wei for the cathode of the lithium sulfur battery of Lee because Wei teaches when SPAN composites are used as cathodes in lithium sulfur cells, the SPAN composites exhibit high active materials utilization, exceptional stability in extended cycling and none of the shuttling behaviors characteristic of cathodes based on elemental sulfur (conclusion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727